This cause was submitted to the court upon the merits and upon examination of the record it is found that the cause was originally filed in this court as of right upon error from the court of appeals of Jefferson county, and upon further examination of the record it is found that no questions arising under the Constitution of the United States or the constitution of the state of Ohio were considered or decided by the court of appeals. It is ordered that this error proceeding be dismissed at the costs of plaintiff in error.

Proceedings dismissed.

Hough, Robinson, Jones, Matthias and Clark, JJ., concur.